I concur under the facts here presented, particularly that the owner of the automobile provided and attached the sled and toboggan to the car, invited plaintiff's decedent and others to ride thereon, and the accident occurred in the course of a planned coasting party in which the *Page 320 
defendants were clearly hosts and the children were guests; and that it is not claimed that the declaration sets up a case of gross negligence or wilful and wanton misconduct.
NORTH, C.J., and BUSHNELL, J., concurred with FEAD, J.